Title: From George Washington to John Jay, 1–4 November 1794
From: Washington, George
To: Jay, John


        
          (Private)
          My dear Sir,
          Philadelphia Novr 1st[–4] 1794.
        
        On tuesday last I returned from my tour to the westward; on monday, Congress, by adjournment, are to meet; and on the day following, Mr Bayard, according to his present expectation, is to leave this city for London.
        Thus circumstanced (having so little time between my return, and the opening of the Session, to examine papers, and to prepare my communications for the legislature) you will readily perceive that my present address to you must be hurried; at the sametime, my friendship & regard for you, would not let an opportunity, so good as the one afforded by Mr Bayard, pass without some testimony of my remembrance of you; and an acknowledgment of the receipt of your private letters to me, dated the 23d of June, 21st of July, and 5th & 11th of August. These

comprehend all the letters I have received from you since your arrival in England, to the present date.
        That of the 5th of August, dawns more favorably upon the success of your mission than any that had preceeded it; and for the honor, dignity and interest of this Country; for your own reputation and glory; and for the peculiar pleasure and satisfaction I should derive from it, as well on private, as on public considerations, no man more ardently wishes you complete success than I do. But as you have observed in some of your letters, that it is hardly possible in the early stages of a negociation to foresee all the results, so much depending upon fortuitous circumstances, and incidents wch are not within our controul; so, to deserve success, by employing the means with which we are possessed, to the best advantage, and trusting the rest to the All wise Disposer; is all that an enlightened public, and the virtuous & well disposed part of the community can reasonably expect—nor in this, will they, I am sure, be disappointed. Against the malignancy of the discontented—the turbulent—and the vicious, no abilities; no exertions; nor the most unshaken integrity are any safeguard.
        As far as depends upon the Executive, measures prepartatory for the worst, while it hopes for the best, will be pursued; and I shall endeavor to keep things in statu quo until your negociation assumes a more decisive form; which I hope will soon be the case, as there are many hot-heads, & impetuous spirits among us, who with difficulty, can be kept within bounds. This, however, ought not to precipitate your conduct; for as it has been observed, there is a “tide in human affairs” which ought to be watched; and because I believe all who are acquainted with you, will readily concede, that considerations both public & private combine, to urge you to bring your mission to a close with as much celerity as the nature of it will admit.
        As you have been, and will continue to be, fully informed by the Secretary of state of all transactions of a public nature, which relates to, or may have an influence on, the points of your mission; it would be unnecessary for me to touch upon any of them, in this letter, was it not for the presumption, that, the insurrection in the western counties of this State has excited much speculation, and a variety of opinions abroad; and will be represented differently according to the wishes of some, and the

prejudices of others; who may exhibit it as an evidence of what has been predicted “that we are unable to govern ourselves.” Under this view of the subject, I am happy in giving it to you as the general opinion, that this event having happened at the time it did, was fortunate, although it will be attended with considerable expence.
        That the self-created Societies, which have spread themselves over this country, have been labouring incessently to sow the seeds of distrust, jealousy, and, of course discontent; thereby hoping to effect some revolution in the government, is not unknown to you. That they have been the fomenters of the western disturbances, admits of no doubt in the mind of any one, who will examine their conduct; but fortunately, they precipitated a crisis for wch they were not prepared; and thereby have unfolded views which will, I trust, effectuate their annihilation sooner than it might otherwise have happened; at the sametime that it has afforded an occasion, for the people of this country, to shew their abhorrence of the result; and their attachment to the Constitution and the laws: for I believe that five times the number of Militia that was required, would have come forward, if it had been necessary, in support of them.
        The spirit which blazed out on this occasion, as soon as the object was fully understood, and the lenient measures of the government were made known to the people, deserve to be communicated: for there are instances of General Officers, going at the head of a single troop, & light companies; of field Officers, when they came to the places of rendezvous & found no command for them in that grade, turning into the ranks, & proceeding as private soldiers, under their own Captains. and of numbers, possessing the first fortunes in the country, standing in the ranks as private men, and marching day by day with their knapsacks & haversacks at their backs; sleeping on straw, with a single blanket in a soldiers tent, during the frosty nights we have had, by way of example to others. nay more of many young Quakers (not discouraged by the Elders) of the first families, characters & properties, having turned into the ranks, and are marching with the Troops.
        These things have terrified the Insurgents, who had no conception that such a spirit prevailed; but while the thunder only rumbled at a distance, were boasting of their strength, and

wishing for, & threatning the militia, by turns; intimating, that the arms they should take from them, would soon become a magazine in their hands. Their language is much changed indeed, but their principles want correction.
        I shall be more prolix in my Speech to Congress on the commencement, & progress of this insurrection than is usual in such an instrument; or than I should have been on any other occasion: but, as numbers (at home and abroad) will hear of the insurrection, and will read the Speech that may know nothing of the documents to which it might refer, I conceived it would be better to encounter the charge of prolixity, by giving a cursory detail of facts (that would shew the prominent features of the thing) than to let it go naked into the world, to be dressed up according to the fancy, or inclination of the readers, or the policy of our enemies.
        I write nothing in answer to the letter of Mr Wangenheim (enclosed by you to me)—Were I to enter into corrispondencies of that sort (admitting their was no impropriety in the measure) I should be unable to attend to my ordinary duties. I have established it as a maxim, neither to envite, nor to discourage emigrants. My opinion is, that they will come hither as fast as the true interest & policy of the United States will be benefited by foreign population. I believe many of these, as Mr Wangenheim relates, have been, and I fear will continue to be, imposed upon by Speculators in land, and other things. But I know of no prevention but caution—nor any remedy except the laws. Nor is military, or other employment so easy to obtain, as foreigners conceive, in a country where offices, and the seekers of them, bear no proportion to each other. With sincere esteem & great regd I am—Dear Sir Your Affecte Servant
        
          Go: Washington
        
        
          4th Novr
          P.S. Your corrispondence with New York is, I am persuaded, too regular and constant to leave you in any doubt as to the health of Mrs Jay. Yet, as I was told yesterday by Mr King that she, & all your family were well—I chose to mention it.
          For want of a Senate, Congress have not yet proceeded to business.
          
            G. W——n
          
        
       